DETAILED ACTION
Introduction
Claims 1-18 have been examined in this application. Claims 1, 2, 4, 7, 8, 10, 11, 13, 16, and 17 are amended. Claims 3, 5, 6, 9, 12, 14, 15, and 18 are original. This is a final office action in response to the arguments and amendments filed 12/15/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, filed 12/15/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 8 under the heading “Claim Rejections Under 35 U.S.C. § 101”), the arguments are persuasive, and the rejection has therefore been withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 8-10 under the heading “Claim Rejections Under 35 U.S.C. § 103”), the arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional prior art of WO2020/248210A1 (Doemling et al.) and US2005/0107950A1 (Gelhar et al.).

Claim Objections
Claim 16 is objected to because of the following informalities:
In Claim 16, "transition" should instead read "transitions".
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application WO2020/248210A1 (Doemling et al.) in view of Publication US2005/0107950A1 (Gelhar et al.).

Regarding Claim 1, Doemling et al. discloses a vehicle motion planning system (see [0006] trajectory planning apparatus for a vehicle), the system comprising an electronic controller (see [0046-0047]) configured to 
access a manifold (see Figure 5, [0038] block 502 obtaining the manifold) describing a driving surface in three dimensions (see [0025, 0038] the “2D manifold in 6D space” describes the roadmodel (driving surface) in three dimensions (to account for slope) using a 6D format) from a memory (see [0051] memory storing the data to be processed), 
perform parameterization of one or more segments of the manifold (see [0039-0040] determining a piece of the roadmodel manifold (one segment) and [0041] flattening the manifold to obtain transformed positions (i.e. converted to be described in terms of parameters – parameterization)) to obtain a local chart describing the driving surface in two dimensions (see [0041] Figure 6B, obtaining the flattened piece), wherein the parameterization maps the one or more segments of the manifold to one or more segments of the driving surface (see [0041] a piece of the roadmodel manifold is projected (mapped to) the flattened piece which describes the driving surface),
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim. 
local chart (see [0042] a trajectory for the vehicle planned using the flattened roadmodel), 
determine a vehicle motion of the vehicle for the driving path using the local chart (see [0044] the trajectory planning can include a delta odometry or planning velocity, i.e. particular motions), wherein the vehicle motion includes vehicle maneuvers (see [0044] planning the velocity, throttle, “break” and steering, i.e. determination of a particular maneuver), and
execute the vehicle motion along the driving path using a steering system of the vehicle (see [0044, 0048] planning steering, and when computing device is an on-vehicle device it may control the traveling and operation).

As above, Doemling et al. discloses obtaining a local chart and the determining of the driving path and vehicle motion using the local chart (see mapping above and [0041-0044]).

Doemling et al. does not explicitly recite:
to obtain a plurality of local charts; 
and therefore, does not explicitly recite:
determine a driving path of a vehicle using the plurality of local charts, and
determine a vehicle motion of the vehicle for the driving path using the plurality of local charts.

However, Gelhar et al. teaches a technique for motion planning (see e.g. Claim 21 determining a route), using a map section (see Claim 21, a region)
to obtain a plurality of local charts (see Claim 21, dividing a region into at least two zones (plurality of local charts)); and
(see determining a route using a sequence of zones).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the motion planning and parameterization of Doemling et al. to include the dividing of the flattened piece (region) into a plurality of zones (local charts) as taught by Gelhar et al., resulting in a system determining the driving path, motion, and maneuvers using a plurality of local charts, with the motivation of providing simpler and faster route determination for longer trips (see Gelhar et al. [0008, 0053]).

Regarding Claim 2, Doemling et al. discloses the system of claim 1, wherein the parameterization is length preserving (see [0041] flattening while maintaining a distance between any two points from 3D space to the horizontal plane).

Regarding Claim 3, Doemling et al. does not explicitly recite the system of claim 1, wherein two consecutive local charts of the plurality of local charts share a common boundary.

However, Gelhar et al. teaches the technique as above,
wherein two consecutive local charts of the plurality of local charts share a common boundary (see Claim 21, Figure 1, each zone of the sequence being adjacent to another, and [0028] adjacent zones having boundaries which overlap).
The motivation to combine Doemling et al. and Gelhar et al. was provided above in the rejection of Claim 1.

Regarding Claim 4, Doemling et al. does not explicitly recite the system of claim 3, wherein the driving path is determined based on the common boundary between the two consecutive local charts.
However, Gelhar et al. teaches the technique as above,
wherein the driving path is determined based on the common boundary between the two consecutive local charts (see Claim 21, the route determination including evaluating costs for a sequence of zones, each being adjacent [0028] and therefore having a common boundary).
The motivation to combine Doemling et al. and Gelhar et al. was provided above in the rejection of Claim 1.

Regarding Claim 5, Doemling et al. discloses wherein the local chart corresponds to a road segment of the driving surface (see [0041] Figure 6B the flattened piece (local chart) corresponding to a piece of the roadmodel (a segment of driving surface)).

Doemling et al. does not explicitly recite the system of claim 1, wherein each local chart of the plurality of local charts corresponds…

However, as above, Gelhar et al. teaches the technique to obtain a plurality of local charts (see Claim 21, and mapping of Claim 1 above).
The motivation to combine Doemling et al. and Gelhar et al. was provided above in the rejection of Claim 1.

Regarding Claim 6, Doemling et al. does not explicitly recite the system of claim 5, wherein two consecutive local charts of the plurality of local charts correspond to two consecutive road segments of the driving surface.

However, Gelhar et al. teaches the technique as above,
wherein two consecutive local charts of the plurality of local charts correspond to two consecutive road segments of the driving surface (see Figure 1, Claim 21, [0028-0029] adjacent zones (consecutive local charts) correspond to consecutive segments of a highway 22, for example).
The motivation to combine Doemling et al. and Gelhar et al. was provided above in the rejection of Claim 1.

Regarding Claim 7, Doemling et al. does not explicitly recite the system of claim 6, wherein the driving path transitions only between two consecutive road segments.

However, Gelhar et al. teaches the technique as above,
wherein the driving path transitions only between two consecutive road segments (see Claim 21 the determining requiring a sequence of adjacent zones, i.e. transitions only possible between consecutive segments).
The motivation to combine Doemling et al. and Gelhar et al. was provided above in the rejection of Claim 1.

Regarding Claim 8, Doemling et al. discloses wherein the parameterization includes projecting a point of the manifold onto a plane of the driving surface to create at least one local chart (see [0041] projecting each point from the manifold onto the horizontal plane to create the flattened piece (local chart)).

Doemling et al. does not explicitly recite the system of claim 1,
the at least one local chart being of the plurality of local charts.

However, Gelhar et al. teaches the technique as above,
the at least one local chart being of the plurality of local charts (see mapping of Claim 1 above and Gelhar et al. Claim 21).
The motivation to combine Doemling et al. and Gelhar et al. was provided above in the rejection of Claim 1.

Regarding Claim 9, Doemling et al. discloses wherein a plane of a local chart corresponds to roll and pitch along the driving surface (see Figures 6A, 6B, [0041] converting the manifold (which describes roll and pitch of the 3D driving surface) into the flattened local chart plane, while maintaining distance. In other words, the distance-scaling property on the plane being a function of roll and pitch parameters.)

Doemling et al. does not explicitly recite the system of claim 8, wherein variation in planes of two consecutive local charts of the plurality of local charts corresponds to changing roll and pitch…

However, as above, Gelhar et al. teaches the technique to obtain multiple planes with variations/changes (see Figure 1, Claim 21, dividing the region into various different zones), and finding (see Claim 21, a sequence of adjacent zones).
The motivation to combine Doemling et al. and Gelhar et al. was provided above in the rejection of Claim 1.

Regarding Claim 10, Doemling et al. discloses a method for planning a vehicle motion (see [0006], Figure 5), the method comprising 
accessing, with an electronic controller (see [0046-0047] the method may be carried on in an on-vehicle computer), a manifold (see Figure 5, [0038] block 502 obtaining the manifold) describing a driving surface in three dimensions (see [0025, 0038] the “2D manifold in 6D space” describes the roadmodel (driving surface) in three dimensions (to account for slope) using a 6D format) from a memory (see [0051] memory storing the data to be processed), 
performing, with the electronic controller, parameterization of one or more segments of the manifold (see [0039-0040] determining a piece of the roadmodel manifold (one segment) and [0041] flattening the manifold to obtain transformed positions (i.e. converted to be described in terms of parameters – parameterization)) to obtain a local chart describing the driving surface in two dimensions (see [0041] Figure 6B, obtaining the flattened piece), wherein the parameterization maps the one or more segments of the manifold to one or more segments of the driving surface (see [0041] a piece of the roadmodel manifold is projected (mapped to) the flattened piece which describes the driving surface),
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim. 
determining, with the electronic controller, a driving path of a vehicle based using the local chart (see [0042] a trajectory for the vehicle planned using the flattened roadmodel), 
local chart (see [0044] the trajectory planning can include a delta odometry or planning velocity, i.e. particular motions), wherein the vehicle motion includes vehicle maneuvers (see [0044] planning the velocity, throttle, “break” and steering, i.e. determination of a particular maneuver), and
executing, with the electronic controller, the vehicle motion along the driving path using a steering system of the vehicle (see [0044, 0048] planning steering, and when computing device is an on-vehicle device it may control the traveling and operation).

As above, Doemling et al. discloses obtaining a local chart and the determining of the driving path and vehicle motion using the local chart (see mapping above and [0041-0044]).

Doemling et al. does not explicitly recite the method:
to obtain a plurality of local charts,
and therefore, does not explicitly recite:
determining, with the electronic controller, a driving path of a vehicle based using the plurality of local charts, 
determining, with the electronic controller, a vehicle motion of the vehicle for the driving path using the plurality of local charts.

However, Gelhar et al. teaches a technique for motion planning (see e.g. Claim 21 determining a route), using a map section (see Claim 21, a region)
to obtain a plurality of local charts (see Claim 21, dividing a region into at least two zones (plurality of local charts)); and
(see determining a route using a sequence of zones).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the motion planning of Doemling et al. to divide the flattened piece (region) into a plurality of zones (local charts) as taught by Gelhar et al., resulting in a system determining the driving path, motion, and maneuvers using a plurality of local charts, with the motivation of providing simpler and faster route determination for longer trips (see Gelhar et al. [0008, 0053]).

Regarding Claim 11, Doemling et al. discloses the method of claim 10, wherein the parameterization is length preserving (see [0041] flattening while maintaining a distance between any two points from 3D space to the horizontal plane).

Regarding Claim 12, Doemling et al. does not explicitly recite the method of claim 10, wherein two consecutive local charts of the plurality of local charts share a common boundary.

However, Gelhar et al. teaches the technique as above,
wherein two consecutive local charts of the plurality of local charts share a common boundary (see Claim 21, Figure 1, each zone of the sequence being adjacent to another, and [0028] adjacent zones having boundaries which overlap).
The motivation to combine Doemling et al. and Gelhar et al. was provided above in the rejection of Claim 10.

Regarding Claim 13, Doemling et al. does not explicitly recite the method of claim 12, wherein the driving path is determined based upon the common boundary between the two consecutive local charts.

However, Gelhar et al. teaches the technique as above,
wherein the driving path is determined based upon the common boundary between the two consecutive local charts (see Claim 21, the route determination including evaluating costs for a sequence of zones, each being adjacent [0028] and therefore having a common boundary).
The motivation to combine Doemling et al. and Gelhar et al. was provided above in the rejection of Claim 10.

Regarding Claim 14, Doemling et al. discloses wherein the local chart corresponds to a road segment of the driving surface (see [0041] Figure 6B the flattened piece (local chart) corresponding to a piece of the roadmodel (a segment of driving surface)).

Doemling et al. does not explicitly recite the method of claim 10, wherein each local chart of the plurality of local charts corresponds…

However, as above, Gelhar et al. teaches the technique to obtain a plurality of local charts (see Claim 21, and mapping of Claim 1 above).
The motivation to combine Doemling et al. and Gelhar et al. was provided above in the rejection of Claim 10.

Regarding Claim 15, Doemling et al. does not explicitly recite the method of claim 14, wherein two consecutive local charts of the plurality of local charts correspond to two consecutive road segments of the driving surface.

However, Gelhar et al. teaches the technique as above,
wherein two consecutive local charts of the plurality of local charts correspond to two consecutive road segments of the driving surface (see Figure 1, Claim 21, [0028-0029] adjacent zones (consecutive local charts) correspond to consecutive segments of a highway 22, for example).
The motivation to combine Doemling et al. and Gelhar et al. was provided above in the rejection of Claim 10.

Regarding Claim 16, Doemling et al. does not explicitly recite the method of claim 15, wherein the driving path transition only between two consecutive road segments.

However, Gelhar et al. teaches the technique as above,
wherein the driving path transition only between two consecutive road segments (see Claim 21 the determining requiring a sequence of adjacent zones, i.e. transitions only possible between consecutive segments).
The motivation to combine Doemling et al. and Gelhar et al. was provided above in the rejection of Claim 10.

Regarding Claim 17, Doemling et al. discloses wherein the parameterization includes projecting a point of the manifold onto a plane of the driving surface to create at least one local chart (see [0041] projecting each point from the manifold onto the horizontal plane to create the flattened piece (local chart)).

Doemling et al. does not explicitly recite the method of claim 10, the at least one local chart of the plurality of local charts.

Regarding Claim 18, Doemling et al. discloses wherein a plane of a local chart corresponds to roll and pitch along the driving surface (see Figures 6A, 6B, [0041] converting the manifold (which describes roll and pitch of the driving surface) into the flattened local chart plane, while maintaining distance. In other words, the distance-scaling property on the plane being a function of roll and pitch parameters.)

Doemling et al. does not explicitly recite the method of claim 17, wherein variation in planes of two consecutive local charts of the plurality of local charts corresponds to changing roll and pitch.

However, as above, Gelhar et al. teaches the technique to obtain multiple planes with variations (see Figure 1, Claim 21, dividing the region into various zones), and finding a route having two consecutive local charts of the plurality of local charts (see Claim 21, a sequence of adjacent zones).
The motivation to combine Doemling et al. and Gelhar et al. was provided above in the rejection of Claim 1.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO-2020248209-A1 teaches subject matter including using a manifold to determine a driving trajectory (see e.g. Claim 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619